Exhibit 10.19

May 7, 2020

SAExploration Holdings, Inc.

1160 Dairy Ashford, Suite 160

Houston, Texas 77079

Attn:  Michael Faust,

Chief Executive Officer and President

Dear Mr. Faust:

 

Reference is hereby made to:

 

(i)

that certain Senior Secured Convertible Notes Indenture dated as of September
26, 2018, entered into among SAExploration Holdings, Inc., a Delaware
corporation (the “Issuer”), the Guarantors party thereto, and Wilmington Savings
Fund Society FSB, as trustee and collateral trustee under and as defined in the
Indenture (hereinafter defined) (in such capacities, the “Trustee”) (as amended,
supplemented or otherwise modified, the “Indenture”), and

 

(ii)

that certain Forbearance Agreement dated April 13, 2020, among the Issuer, the
Guarantors, and the Holders party thereto (the “Forbearance Agreement”).

 

This consent letter (this “Consent”) relates to the Indenture.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to them in the Indenture. All references to sections in this Consent
shall be to sections of the Indenture unless otherwise indicated.

 

The Issuer has informed the Trustee that SAExploration, Inc. (“SAExploration”)
has applied for an unsecured loan under the Small Business Administration
Paycheck Protection Program (as part of the CARES Act (hereinafter defined)) in
a principal amount not to exceed $10.0 million (the “PPP Loan”).  The
restrictions in Section 5.01 of the Indenture and in the Forbearance Agreement
do not currently allow SAExploration or the other Company Indenture Parties to
incur the PPP Loan.

SAExploration has requested that the Required Holders consent to the PPP Loan,
and the Holders signatory hereto which constitute Required Holders do hereby
consent to the incurrence of unsecured Indebtedness under the PPP Loan,
notwithstanding anything in Section 5.01 or in the Forbearance Agreement to the
contrary; provided that, (i) at all times when the PPP Loan is outstanding, each
Company Indenture Party will maintain its eligibility for such PPP Loan and take
all actions necessary to stay in compliance with the requirements applicable to
such PPP Loan under The Coronavirus Aid, Relief, and Economic Security Act,
Public Law No: 116-136 (as amended, modified, or supplemented, the “CARES Act”),
(ii) each Company Indenture Party shall take all action necessary to cause the
maximum portion of the PPP Loan which is eligible to be forgiven in accordance
with the CARES Act, and (iii) the loan documents evidencing the PPP Loan (“PPP
Loan Documents”) shall not be amended in a manner adverse to the interests of
the Holders including without limitation by securing the PPP Loan with
collateral.  The parties hereto agree that any default under or breach of the
PPP Loan Documents shall constitute an Event of Default under the
Indenture.  For the avoidance of doubt, upon its incurrence the PPP Loan will
constitute Indebtedness for all purposes under the Indenture and the other
Indenture Documents until such time as the obligation to repay the PPP Loan is
forgiven and/or paid (as applicable) in accordance with its terms.

The Issuer, SAExploration and each of the other Guarantors hereby expressly (a)
acknowledges the terms of this Consent, and (b) ratifies and affirms its
obligations under, and acknowledges, renews and

1

--------------------------------------------------------------------------------

May 7, 2020

Page 2

 

extends its continued liability under, each Indenture Document to which it is a
party and agrees that each Indenture Document to which it is a party remains in
full force and effect, except as expressly set forth herein.

The foregoing consent is hereby granted to the extent and only to the extent
specifically stated herein and for no other purpose and shall not be deemed to
(a) be a consent or agreement to, or waiver or modification of, any other term
or condition of the Indenture, the Forbearance Agreement or any other Indenture
Document or any of the documents referred to therein, (b) except as expressly
set forth herein, impair or prejudice any right or rights which the Trustee or
the Holders may now have or may have in the future under or in connection with
the Indenture, the Forbearance Agreement or any other Indenture Document or any
of the documents referred to therein, or (c) constitute any course of dealing or
other basis for altering any obligation of the Issuer, SAExploration, or the
other Guarantors or any right, privilege or remedy of the Trustee or the Holders
under the Indenture, the Forbearance Agreement, the other Indenture Documents,
or any other contract or instrument.  Granting the consent set forth herein does
not and should not be construed to be an assurance or promise that any consent
or waiver will be granted in the future.  

This Consent (including, but not limited to, the validity and enforceability
hereof) shall be governed by, and construed in accordance with, the laws of the
State of New York.

This Consent is an “Indenture Document” as defined and described in the
Indenture and all of the terms and provisions of the Indenture relating to
Indenture Documents shall apply hereto.

This Consent may be executed by one or more of the parties hereto in any number
of separate counterparts, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of this Consent by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

This Consent, the Indenture, the Forbearance Agreement and the other Indenture
Documents  represent the final agreement between the parties  with respect to
the subject matter hereof and thereof and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties.  There are
no subsequent oral agreements among the parties with respect to the subject
matter hereof.

If the foregoing correctly states your understanding with respect to the matters
stated in this Consent, please acknowledge by signing in the space provided
below. The undersigned Holders party hereto have caused this Consent to be
executed and delivered as of the date first above written.

[Signature Pages Follow]

 

 

2

 

--------------------------------------------------------------------------------

 

HOLDERS:

WHITEBOX ASYMMETRIC PARTNERS, L.P.

By: /s/ Mark Strefling

Name: Mark Strefling

Title: Partner & CEO

WHITEBOX MULTI-STRATEGY PARTNERS, L.P.

 

By:

Whitebox Advisors LLC, its investment manager

By: /s/ Mark Strefling

Name: Mark Strefling

Title: Partner & CEO

WHITEBOX CREDIT PARTNERS, L.P.

 

By:

Whitebox Advisors LLC, its investment manager

By: /s/ Mark Strefling

Name: Mark Strefling

Title: Partner & CEO

 

 

3

--------------------------------------------------------------------------------

 

HOLDERS:

HIGHBRIDGE MSF INTERNATIONAL LTD.

(f/k/a 1992 MSF International Ltd.)

 

By:

Highbridge Capital Management, LLC, as Trading Manager and not in its individual
capacity

By: /s/ Jonathan Segal

Name: Jonathan Segal

Title: Managing Director

HIGHBRIDGE TACTICAL CREDIT
MASTER FUND, L.P.

(f/k/a 1992 Tactical Credit Master Fund, L.P.)

 

By:

Highbridge Capital Management, LLC, as Trading Manager and not in its individual
capacity

By: /s/ Jonathan Segal

Name: Jonathan Segal

Title: Managing Director




4

--------------------------------------------------------------------------------

 

HOLDER:

JOHN PECORA

By: /s/ John Pecora

 

5

--------------------------------------------------------------------------------

 

Accepted and Agreed to as of the date first written above by:

ISSUER:

SAEXPLORATION HOLDINGS, INC.

By: /s/ Michael J. Faust

Name:  Michael J. Faust

Title:  Chief Executive Officer and President

GUARANTORS:

SAEXPLORATION, INC.

SAEXPLORATION SUB, INC.

NES, LLC

SAEXPLORATION SEISMIC SERVICES (US), LLC

By: /s/ Michael J. Faust

Name:  Michael J. Faust

Title:  Chief Executive Officer and President of
each of the foregoing companies

6